Order unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the defendant-appellant, and the motion to restore the action to the calendar is denied. The same consequences flow from plaintiff’s failure to restore the action to the Trial Calendar within one year after being marked off as upon failure to prosecute an action. (Barnett Co. v. St. Paul Fire & Mar. Ins. Co., 7 A D 2d 897.) The removal of counsel’s office, the assigned reason for the *826delay in moving to restore this cause, does not explain the unreasonable neglect apparent herein. (Civ. Prac. Act, § 181; Moshman v. City of New York, 3 A D 2d 824.) Concur — Botein, P. J., Breitel, M. M. Prank, Valente and McNally, JJ.